Citation Nr: 1412111	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  10-14 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for the service-connected bilateral restless leg syndrome (RLS).

2.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected chondromalacia patella of the left knee ("left knee disability").

3.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected degenerative disc disease (DDD) of the thoracic spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to December 2007.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The RO, in pertinent part, granted service connection for bilateral RLS, DDD of the thoracic spine, and chondromalacia patella of the left knee.  The RO assigned each disability an initial noncompensable rating effective January 2008.  

In March 2013, the RO awarded increased 10 percent ratings for both the thoracic spine and left knee disabilities retroactive to the original grant of service connection.  As the Veteran is presumed to be seeking the maximum benefit allowed by law and regulation, it follows that his claims remain in controversy as less than the maximum benefit available has been awarded.  See AB v. Brown, 
6 Vet. App. 35 (1993).  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This claim for increase pertaining to RLS is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



FINDINGS OF FACT

1.  Throughout the appeal period, the service-connected left knee disability has not been productive of limitation of flexion to 30 degrees, limited of extension to 5 degree, or instability or recurrent subluxation.

2.  Throughout the appeal period, the service-connected DDD of the thoracic spine has not been shown to be manifested by: radiographic evidence of arthritis; objective evidence of incapacitating episodes of intervertebral disc syndrome 
(IVDS) having a total duration of at least two weeks but less than 4 weeks in a 12-month period; forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for the service-connected left knee disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256-5263 (2013).  

2.  The criteria for an initial evaluation in excess of 10 percent for the service-connected DDD of the thoracic spine have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5235-5243 (2013). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

The claims arise from the Veteran's disagreement with the initial evaluations assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claims.  The duty to assist is not abrogated by the granting of service connection.  VA has obtained service treatment records, assisted the Veteran in obtaining evidence, provided the Veteran VA examinations, and afforded the Veteran the opportunity to give testimony before the Board and RO, which he declined.  

All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.


II. Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).


III. Analysis

The Board has reviewed all the evidence in the Veteran's virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Left Knee

Included within 38 C.F.R. § 4.71a are multiple diagnostic codes that evaluate impairment resulting from service connected knee disorders, including Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (other impairment, including recurrent subluxation or lateral instability), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5260 (limitation of flexion), Diagnostic Code 5261 (limitation of extension), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).  

Additionally, if the knee condition involves arthritis, the knee disability may be rated under provisions for evaluating arthritis.  Arthritis due to trauma is rated as degenerative arthritis according to Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the disability is to be rated as follows: with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with X- ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Relevant criteria, under applicable Diagnostic Codes are as follows:

A 60 percent evaluation may be assigned for extremely unfavorable ankylosis of a knee in flexion at an angle of 45 degrees or more.  A 50 percent evaluation may be assigned for ankylosis of a knee between 20 degrees and 45 degrees.  A 40 percent evaluation may be assigned for ankylosis of a knee in flexion between 10 degrees and 20 degrees.  A 30 percent evaluation may be assigned for ankylosis of a knee at a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  38 C.F.R. § 4.71a; Diagnostic Code 5256.

For other knee impairment, recurrent subluxation or lateral instability of the knee, a severe case is to be rated 30 percent disabling; a moderate case is to be rated 20 percent disabling.  For a slight case a 10 percent rating is appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

A 20 percent rating is assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Limitation of flexion of the leg to 60 degrees warrants a 0 percent rating.  When flexion is limited to 45 degrees, a 10 percent rating is assigned.  A 20 percent rating is appropriate where flexion is limited to 30 degrees.  A 30 percent rating is appropriate where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of the leg to 5 degrees warrants a 0 percent rating.  When extension is limited to 10 degrees, a 10 percent rating is assigned.  A 20 percent rating is appropriate where extension is limited to 15 degrees.  A 30 percent rating is appropriate where extension is limited to 20 degrees.  A 40 percent rating is appropriate where extension is limited to 30 degrees.  A 50 percent rating is appropriate where extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Impairment of a tibia and fibula with slight knee or ankle disability may be assigned a 10 percent evaluation.  Impairment of a tibia and fibula with moderate knee or ankle disability may be assigned a 20 percent evaluation; impairment of a tibia and fibula with marked knee or ankle disability may be assigned a 30 percent evaluation and nonunion with loose motion requiring a brace or malunion may be assigned a 40 percent evaluation.  38 C.F.R. § 4.71a; Diagnostic Code 5262.

According to VA standards, normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II.
Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office of General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 (degenerative arthritis) does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  See also VAOPGCPREC 9-04 (which finds that separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint).

The Veteran appealed the decision that assigned the initial noncompensable rating for the left knee disability and the Board will now consider whether a higher evaluation is warranted for the left knee disability at any stage since the effective date of service connection.  See Fenderson, supra.   As noted in the Introduction, the RO awarded an increased 10 percent rating effective from January 2008.   His claim remains in controversy as less than the maximum benefit available has been awarded.  See AB, supra.   

As delineated above, the Veteran's service connected left knee has been assigned a 10 percent rating under Diagnostic Codes 5019 for bursitis.  In order to afford the Veteran the broadest scope of review, and to ensure that each separate disability involving the knee is evaluated properly, the Board shall consider the service-connected symptomatology involving the left knee under each and every applicable Diagnostic Code that provides rating criteria for evaluating knee disabilities. 

The pertinent facts found in the medical evidence of record are discussed below.  Having carefully considered the Veteran's claim in light of the evidence of record and the applicable laws and regulations, and as outlined in the reasons and bases below, the Board finds that the left knee disability does not warrant an initial rating in excess of the currently assigned 10 percent for bursitis under any Diagnostic Code applicable for rating knee disorders, or any combination thereof.  38 C.F.R. § 4.7. 

In rating the Veteran's knee disability, the Board notes that under Diagnostic Code 5019, bursitis is rated as limitation of motion as degenerative arthritis.  Under Diagnostic Codes 5003 and 5010, traumatic/degenerative arthritis established by x-ray findings is rated according to limitation of motion for the joint or joints involved.  The Board notes that there has been no radiographic evidence of arthritis of the left knee.  The criteria for rating extension and flexion of the knee are found at Diagnostic Codes 5260 and 5261, and detailed above.  Here, review of the evidence shows that flexion has been at worse limited to 125 degrees upon VA examination in 2013.  This does not meet the criteria established for a 20 percent rating under Diagnostic Code 5260, even when considering that he experienced pain at the end of range of motion, which would require flexion limited to 30 degrees.  The Board notes that flexion was full upon VA examination in 2007.  

Extension was full upon VA examinations in 2007 and 2013,  which does not even meet the criteria established for a noncompensable rating under Diagnostic Code 5261.  38 C.F.R. § 4.71a.  Thus, the criteria do not provide for an initial rating in excess of 10 percent for limited flexion or an additional separate rating  based on actual limitation of extension.  38 C.F.R. §§ 4.7, 4.25, 4.71a; See also VAOPGCPREC 23-97 (July 1, 1997, revised July 24, 1997); VAOPGCPREC 9-98 (Aug. 14, 1998);  VAOPGCPREC 9-04 (September 17, 2004).  

The Board has noted the Veteran's complaints of pain experienced in his knee and thus, considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, even with painful motion, the Veteran did not have any additional loss of limitation of motion during repetitive testing on VA examinations in 2007 or 2013.  There was no evidence of fatigability, incoordination, or weakness of the knee.  The complaints of pain are clearly accounted for in the current 10 percent rating as the Veteran's limitation of flexion does not even meet the criteria for even a noncompensable rating under this code section.  38 C.F.R. § 4.71a.  The same can be said of limitation of extension.  

Turning next to disability due to instability, the Board finds that the medical records are devoid of objective findings of instability of  the left knee.  See VA examinations dated in 2007 and 2013.  There was no evidence of recurrent patellar subluxation or dislocation.   Accordingly, there is no basis for providing a compensable rating for under Diagnostic Code 5257 for recurrent subluxation or lateral instability.  38 C.F.R. §  4.71a.   

The Board has noted the Veteran's complaints of pain experienced in his knee and thus, has once again considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, are inapplicable to ratings under Diagnostic Code 5257 because it is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 12 (1996).  

The Board has also considered other potentially applicable diagnostic codes that provide for the assignment of higher evaluations for the Veteran's knee disability.  After review, however, the Board observes that no other code provisions can be applied for a higher rating based on the evidence of record.  There was no evidence of ankylosis of  the knee (Diagnostic Code 5256), dislocated or removal of symptomatic semilunar cartilage (Diagnostic Codes 5258, 5259) or impairment of the tibia and fibula (Diagnostic Code 5262), or genu recurvatum (Diagnostic Code 5263).  38 C.F.R. § 4.71a.

As such, based on its review of the medical evidence, the Board finds that an initial rating in excess of 10 percent is not warranted for the left knee disability productive of limitation of flexion under Diagnostic Codes 5003 and 5260.  A separate rating for limitation of extension is also not warranted under Diagnostic Code 5261.  There have been no findings of instability of the left knee to warrant a separate compensable rating under Diagnostic Code 5257.  38 C.F.R. §§ 4.7, 4.25, 4.71a; See also VAOPGCPREC 23-97 (July 1, 1997, revised July 24, 1997); VAOPGCPREC 9-98 (Aug. 14, 1998);  VAOPGCPREC 9-04 (September 17, 2004).  

"Staged" ratings, other than what is already in effect, are not warranted for any period of the appeal.  38 C.F.R. § 4.71a; see Fenderson, supra.  Should the Veteran's disability picture change in the future, he may be assigned higher ratings.  See 38 C.F.R. § 4.1.  

The evidence is not in relative equipoise.  Thus, the preponderance of the evidence is against the claim, and the appeal must therefore be denied.  38 U.S.C.A § 5107(b).   

DDD of the Thoracic Spine

At the outset, the Board would note that effective on September 26, 2003, revisions were made to the VA rating schedule, which established a General Rating Formula for Diseases and Injuries of the Spine.  See 68 Fed. Reg. 166, 51454-51458. (August 27, 2003).  The Veteran filed his claim in October 2007.  Thus, only the regulations effective on September 26, 2003, apply to this claim.

The service-connected DDD of the thoracic spine is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5242, under the General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5242, degenerative arthritis of the spine with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, is assigned a 10 percent for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees or muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour or ventral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is for disability manifested by the following: forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

While the General Rating Formula For Diseases and Injuries of the Spine does identify criteria that would afford a higher rating of 30 percent for disability involving the cervical spine (a 30 percent is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine), it does not provide for a 30 percent rating for disability associated with the thoracolumbar spine.  Id

An increased rating to 40 percent is warranted when a back disability is manifested by the following criteria: unfavorable ankylosis of the entire cervical spine; forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent is assigned for unfavorable ankylosis of the entire spine.  Id.  

Historically, service connection was awarded for DDD of the thoracic spine in an April 2008 rating decision.  An initial noncompensable evaluation was assigned effective January 2008.  Since the Veteran appealed the decision that assigned the initial noncompensable rating , the Board will now consider whether a higher evaluation is warranted for the thoracic spine at any stage since the effective date of service connection.  See Fenderson, supra.   As noted in the Introduction, the RO awarded an increased 10 percent rating effective from January 2008.   His claim remains in controversy as less than the maximum benefit available has been awarded.  See AB, supra.   

As previously indicated, the service-connected DDD of the thoracic spine has been assigned a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5242, under the General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243, delineated above.  

Aside from the General Rating Formula for Diseases and Injuries of the Spine, there are other provisions for rating disability of the spine when certain manifestations are present.  These include incapacitating episodes and neurological problems.  

There has been no radiographic evidence of degenerative arthritis and thus, the Veteran is not properly rated under Diagnostic Code 5242.  Though there has been no radiographic evidence of narrowing of disc space, the most recent VA examination in 2013 diagnosed IVDS.  The Board is aware that the Veteran claimed in his substantive appeal that he has had incapacitating episodes necessitating physician prescribed bed rest in 2007 (4 days), 2008 (14 days), and 2009 (7 days); however, on VA examination in 2007 there was only one incapacitating episode described.  On VA examination in 2013, incapacitating episodes of  intervertebral disc syndrome (IVDS) were found to have a total duration of at least one week but less than 2 weeks during the past 12 months.  There has been no objective evidence of incapacitating episodes of IVDS having a total duration of at least two weeks but less than 4 weeks to warrant a higher rating under Diagnostic Code 5243.  Id.  

The Board has also considered whether a separate disability rating would be appropriate for neurological findings appropriate to the site of the thoracic spine under the diagnostic codes pertinent to rating neurological disorders; however, there has been no objective evidence of such, to include bowel or bladder incontinence.  There is already a separate rating in effect for RLS, but these disabilities have not shown to be related.    

A higher rating is also not warranted under the orthopedic diagnostic codes (under the General Rating Formula For Diseases and Injuries of the Spine) as there has been no objective evidence of: forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  
 
Upon VA examination in 2007, the Veteran had full range of motion: 90 degrees of flexion; 30 degrees of extension; and 30 degrees of bilateral lateral flexion and rotation.  There was also no evidence of spasm or abnormal spinal contour.  He had a normal gait and did not require assistive devices.  There was no evidence of additional loss of range of motion on repetitive testing or lack of endurance, fatigue, weakness or incoordination of the thoracic spine.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8  Vet. App. at 206-7.   

Upon VA examination in 2013, range of motion was as follows: 80 degrees of flexion (pain at the end); 25 degrees of extension (pain at the end); and 30 degrees of bilateral lateral flexion and rotation (no pain).  There was also no evidence of spasm or abnormal spinal contour.  He did not require assistive devices.  The Board has considered the complaints of pain experienced in the Veteran's thoracic spine, as well as functional loss due to pain; however, there no evidence of additional loss of range of motion on repetitive testing or lack of endurance, fatigue, weakness or incoordination of the thoracic spine.  Id.

In sum, a rating in excess of 10 percent, to include "staged" ratings, is not warranted as the evidence does not show DDD of the thoracic spine productive of symptomatology consistent with the requisite number of incapacitating episodes of IVDS, neurological manifestations, or limited motion of the thoracic spine greater than 30 degrees but not greater than 60 degrees, or muscle spasm or guarding severe enough to result in abnormal gait and/or spinal contour.   38 C.F.R. § 4.71a; Fenderson, supra.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  

The evidence is not in relative equipoise.  Thus, the preponderance of the evidence is against the claim, and the appeal must therefore be denied.  38 U.S.C.A § 5107(b).   


TDIU/Extraschedular Consideration

The United States Court of Appeals for Veterans Claims (Court) has held that, when evidence of unemployability is presented, the issue of whether a total compensation rating based on individual unemployability (TDIU) will be assigned, should be handled during the determination of the initial disability rating assigned at the time disabilities are determined to be service connected.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In Rice, the Court determined that there is no freestanding claim for a TDIU rating.  Id. at 451.  

In the instant case, the Veteran has not raised the issue of a TDIU rating with respect to his knee and thoracic spine claims.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The evidence of record shows the Veteran remains employed full time.  In a May 2013 statement (VA Form 9),  the Veteran indicated that he had a new job that allowed him to work from home and work around his symptoms.  The 2013 VA examiner found that the thoracic spine disability did not impact his ability to work.  The knee did interfere with physical employment, but the Veteran was able to perform sedentary employment.  As the Veteran has not raised such a claim and there is no objective evidence of unemployability due to the service-connected knee and thoracic spine disabilities, a claim for a TDIU rating is not presented in the instant case. 

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected left knee and thoracic spine disabilities are so exceptional or unusual as to warrant the assignment of a higher rating on an extra- schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

In this case, the Board finds that the rating criteria used to evaluate the Veteran's service-connected left knee and thoracic spine reasonably describes his disability level and symptomatology.  The criteria allow for ratings based on functional loss (due to such symptoms as pain) and limitation of motion.  Even considering the Veteran's complaints of pain with regard to his left knee, he did not even meet the criteria for a compensable rating for limitation of flexion.  There was no evidence of limitation of extension.  There was no change in range of motion even after repetitive testing.   With regard to the thoracic spine, flexion of the spine was only slightly limited to 80 degrees and extension to 25 degrees.  Despite complaints of pain, there was no evidence of additional loss of range of motion following repetitive testing.  The Veteran did not have the requisite number of incapacitating episodes to meet the next higher rating for IVDS nor did he have any neurological disorders associated with thoracic spine disability to warrant any additional separate ratings.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

ORDER

Entitlement to an initial evaluation in excess of 10 percent for the service-connected left knee disability is denied.

Entitlement to an initial evaluation in excess of 10 percent for the service-connected DDD of the thoracic spine is denied.


REMAND

The Veteran has also appealed the decision that assigned the initial noncompensable rating for his bilateral RLS.  Further development is necessary prior to a merits analysis of the Veteran's claim.   

The Veteran contends that his RLS is productive of numbness, tingling, constant movement and pain, and feelings of slight paralysis.   Notably, he claims RLS would be more properly rated under diseases of the peripheral nerves (neuritis).

RLS is not addressed in the rating criteria.  The RO has rated the disorder by analogy, and the Board must also consider a rating based on an analogous provision, which best contemplates the overall service-connected disability picture.  38 C.F.R. § 4.20.  The RO found the disorder was most analogous to a convulsive tic under 38 C.F.R. § 4.124a, Diagnostic Code 8103, miscellaneous diseases.  

The Board finds that clarification must be sought as to whether RLS is instead more analogous to a neurological condition of the bilateral lower extremities.  Given that the Board is not free to substitute its own judgment for that of such an expert, a new VA examination must be sought that addresses the questions delineated below.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

The RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  38 U.S.C.A. § 5103A (b) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the appropriate VA examination.  All indicated tests or studies must be completed.  The examiner should describe all findings  in detail.  Specifically, the examiner should state whether RLS can be characterized as neuritis and/or neuralgia.  See 38 C.F.R. § 4.123, 4.124.  If so, the examiner must state which nerve is affected and the degree of injury to the nerve involved (mild, moderate, etc.), to include whether there is any complete or incomplete paralysis.    

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issue in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


